Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 10, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150088 & (17)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 150088
                                                                    COA: 322379
                                                                    Wayne CC: 00-008061-FC
  WILLIAM CLEMENS,
           Defendant-Appellant.

  _____________________________________/


         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the August 11, 2014 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant’s motion for relief from judgment is prohibited by MCR
  6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 10, 2015
         a0603
                                                                               Clerk